Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 15, 19-24 and 26-28 have been examined.
This action is made FINAL.

Allowable Subject Matter
Claims 1, 21-23 and 26-28 are allowed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 15, 19, 20 and 24, are rejected under 35 U.S.C. 103 as being unpatentable over by Tsybrovskyy et al. [US 20170270314 A1, 2017-03-21], in view of Soryal et al. [US 20200039645 A1, 2020-02-06], further in view of Harper [US 20180241503 A1, 2018-08-23]. 

With respect to claims 15 and 24, the claims limitations of the system and method for migrating data comprising: 
one or more computer processors; one or more computer readable storage devices; a first data storage system; a second data storage system; and program instructions stored on the one or more computer readable storage devices ([0061-0062] FIG. 4,  computer system 5 may include one or more hardware processors 15, memory 20,… System memory 20 may include a read-only memory (ROM) 21 and random access memory (RAM) 23….) for execution by at least one of the one or more computer processors, the program instructions comprising: 
programmed instructions for providing carriers having a data storage capacity ([0006] performing data backup using an unmanned aerial vehicle (UAV), i.e., drone. One of the advantages of the disclosed technique is to use alternative ways such as UAVs/drones for delivering initial set of data (drone data seeding), and using broadband for subsequent data updates, which is much more manageable in size);
programmed instructions for receiving [e.g. upload user data saved locally on the user device]a quantity of data [e.g. data size] stored in a first data storage system having a first location  [e.g. user data saved locally on the user device]. ([0040] the drone data seeding module 108 may evaluate the user data saved locally on the user device 102 which are ready for uploading in terms of the data size, type and permissible data speed of the available data connections detected, and accordingly make recommendations with respect to which connection may be used for such data uploading. The user data may then be uploaded to the internal data storage or memory of drone 118).
Tsybrovskyy does not specifically teach: 
programmed instructions for providing a quantity of carriers having a data storage capacity. 
Soryal teaches programmed instructions for providing a quantity of carriers [e.g. number of UAVs] having a data storage capacity [e.g. collecting data] ([0024] plan generation of UAV choice may be modified based on data collected during the service in order to improve the service. The data collected during the service may include number of UAVs for the service (e.g., generally or a subset of tasks for the service), time spent for the service, or problems detected (e.g., error codes or incomplete service that may have been indicated by a survey), among other things. The collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs, among other things).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy with providing a quantity of carriers of Soryal. Such a modification would optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs (Soryal [0024]).
Tsybrovskyy as modified by Soryal further teaches:
programmed instructions for migrating [e.g. backup data] the quantity of carriers (Soryal [0013] groups of UAVs to work together on a single task (e.g., service) simultaneously) to a second data storage system having a second location [e.g. transfer user data between a user device 102 and a data center] (Tsybrovskyy [0055] while FIGS. 1 and 2 illustrates one exemplary aspect that uses a single drone 118 to transfer user data between a user device 102 and a data center, 
[0059] the drone management server 120 may control the UAV to a data center to back up the obtained user data onto a cloud storage).
Tsybrovskyy as modified by Soryal does not teach:
wherein the quantity of data comprises erasure coded data blocks; and
programmed instructions for transmitting the erasure coded data blocks to the second data storage system. 
Harper teaches:
wherein the quantity of data comprises erasure coded data blocks ([0022] the present disclosure utilize erasure coding of a data set and distribute the data across one or more satellites and/or terrestrial assets.
[0028] FIG. 2 illustrates a satellite-based distributed data storage system 200 which may employ erasure coding to store encoded data across multiple satellites 202. Each of the satellites 202 may include at least one storage device for storing raw data sets and/or erasure-encoded data sets and a processing subsystem, such as the simplified processing subsystem 600 with respect to FIG. 6, to allow the satellites 202 to transmit, receive, store, encode, and decode information and data); and
programmed instructions for transmitting the erasure coded data blocks to the second data storage system ([0049] terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage… terrestrial processing systems may perform erasure coding of the data fragments based on the size of the write page of the target satellite storage. This may reduce the computational overhead of the processing system of the satellite, reduce power consumption, and allow for satellite assets without erasure coding processing abilities to be included in the distributed data storage network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide data security and access to data with a hybrid space/ terrestrial distributed storage approach) (Harper [0030]).


With respect to dependent claim 2, Tsybrovskyy as modified by Soryal and Harper further teaches wherein providing a quantity of carriers having a data storage capacity comprises providing a quantity of carriers having a data storage capacity greater than the quantity of data stored in the first data storage system (Harper [0024] the number of satellites and the storage capacity requirements for each satellite may vary in accordance with the operational requirements of the distributed data system. As additional satellite and/or terrestrial assets are added to the system, the erasure-encoded data may be adapted for storage across the new and/or replacement storage assets, such as when a constellation of satellites is being built over a plurality of satellite launch cycles).

With respect to dependent claim 3, Tsybrovskyy as modified by Soryal and Harper further teaches wherein receiving the erasure coded data blocks by the quantity of carriers comprises receiving the erasure coded data blocks using a data transfer protocol selected from the group consisting of: iSCSI (Internet Small Computer System Interface) over a UDP (User Datagram Protocol) network, and iFCP (Internet File Communications Protocol) over a UDP network (Tsybrovskyy [0030] the remote data cloud 122 may refer to any collection of resources (e.g., hardware, software, combination thereof, etc.) that are maintained by a party (e.g., off-site, on-site, third party), and accessible by one or more user devices 102 over the network 116 (e.g., Internet, wireless, LAN, cellular, Wi-Fi, WAN). Such data cloud 122 and the associated cloud storage 124 may provide any service, network service, cloud service, collection of resources, and can be accessed by one or more user devices 102 via the network 112).

With respect to dependent claim 4, Tsybrovskyy as modified by Soryal and Harper further teaches wherein migrating the quantity of carriers to a second data storage system includes flying a set of carriers from the first location to the second location (Tsybrovskyy [0059] Fig. 3, the UAV controlled by the drone management server 120 may be part of a sequence of UAVs. In such aspects, the drone management server 120 may control a first UAV to obtain user data from the user device 102, then transfer the user data to a next UAV in the sequence of UAVs. That UAV then transfers the user data to a next UAV in the sequence, and so forth, until a last UAV in the sequence of UAVs is able to transfer the obtained user data to the data center for back up.
Soryal [0013], groups of UAVs to work together on a single task (e.g., service) simultaneously).

With respect to dependent claim 5, Tsybrovskyy as modified by Soryal and Harper further teaches receiving destination GPS (Global Positioning System) coordinates for the second location by the set of carriers (Tsybrovskyy [0054] each drone based on obtained GPS information of a specific service area and/or each drone, and define a predetermined 2D or 3D zone around each flying drone).

With respect to dependent claim 6, Tsybrovskyy as modified by Soryal and Harper further teaches wherein receiving, by the quantity of carriers (Soryal, [0024] number of UAVs), a quantity of data stored in a first data storage system having a first location, wherein the quantity of data comprises erasure coded data blocks includes receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location (Harper [0028] FIG. 6, the satellites 202 transmit, receive, store, encode, and decode information and data), wherein the quantity of data comprises erasure coded data blocks having an IP (Internet Protocol) address assigned to each erasure coded data block (Tsybrovskyy [0040] the drone 118 approaches or arrives at the specified address as indicated by the drone guiding module 112).

With respect to dependent claim 7, Tsybrovskyy as modified by Soryal and further teaches reconstructing a portion of the erasure coded data blocks [e.g. the data set can be reconstructed from space-only encoded fragments (i.e., without requiring the use of the encoded fragments stored on the ground)] (Harper [0042] the encoding software can ensure that a sufficient number of encoded fragments are stored in space such that the data set can be reconstructed from space-only encoded fragments (i.e., without requiring the use of the encoded fragments stored on the ground.) In this case, there may be m fragments stored in space, and n-m encoded fragments stored on the ground) as the quantity of carriers are migrating (Soryal [0013] groups of UAVs to work together on a single task (e.g., service) simultaneously)]  from the first data storage system to the second data storage system (Soryal [0049] terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage…). 

Regarding claims 19-20; the instant claims recite substantially same limitations as the above-rejected claims 2-7 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 02/16/2022 office action no claim has been amended, new claims 26-28 have been added, and claims 16-18 have been cancelled. Claims 1-7, 15, 19-24 and 26-28 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/16/2022 have been considered. 
The arguments regarding the limitations "transmitting, by the quantity of carriers including the substitute carrier, the erasure coded data blocks to the second data storage system" and "during the migrating the quantity of carriers to the second data storage system having the second location, monitoring for the loss of a carrier" are persuasive. Therefore claims 1, 21-23 and 26-28 are allowed.

Applicant argues (pages 20-21 and 28, claims 15 and 24) neither Tsybrovskyy nor Soryal teach or disclose "providing a quantity of carriers having a data storage capacity...receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location, wherein the quantity of data comprises erasure coded data blocks...migrating the quantity of carriers to a second data storage system having a second location" or "programmed instructions for providing a quantity of carriers having a data storage capacity; programmed instructions for receiving a quantity of data stored in a first data storage system having a first location, wherein the quantity of data comprises erasure coded data blocks; programmed instructions for migrating the quantity of carriers to a second data storage system having a second location".
Examiner response:
 Tsybrovskyy in paragraph [0006] teaches programmed instructions for providing carriers [e.g. UAVs/drones] having a data storage capacity [e.g. delivering data]. 
Tsybrovskyy in paragraph [0040] teaches programmed instructions for receiving [e.g. uploaded to the internal data storage or memory of drone] a quantity of data [e.g. data size] stored in a first data storage system having a first location [e.g. user data saved locally on the user device]. 
In addition Soryal in paragraph [0024] teaches programmed instructions for providing a quantity of carriers [e.g. number of UAVs] having a data storage capacity [e.g. collecting data] (plan generation of UAV choice may be modified based on data collected during the service in order to improve the service. The data collected during the service may include number of UAVs for the service (e.g., generally or a subset of tasks for the service), time spent for the service, or problems detected (e.g., error codes or incomplete service that may have been indicated by a survey), among other things. The collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs, among other things).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy with providing a quantity of carriers of Soryal. Such a modification would optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs (Soryal [0024]).
Tsybrovskyy in paragraph [0055 and 0059] as modified by Soryal in paragraph [0013] further teaches programmed instructions for migrating [e.g. backup data] the quantity of carriers [e.g. groups of UAVs to work together on a single task (e.g., service) simultaneously) to a second data storage system having a second location [e.g. transfer user data between a user device 102 and a data center]. 
However Tsybrovskyy as modified by Soryal does not teach:
wherein the quantity of data comprises erasure coded data blocks; and
programmed instructions for transmitting the erasure coded data blocks to the second data storage system. 
Harper in paragraph [0022 and 0028] teaches wherein the quantity of data comprises erasure coded data blocks [e.g. utilize erasure coding of a data set and distribute the data across one or more satellites and/or terrestrial assets]; and
Harper in paragraph [0049] teaches programmed instructions for transmitting the erasure coded data blocks to the second data storage system [e.g. terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage…]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide data security and access to data with a hybrid space/ terrestrial distributed storage approach) (Harper [0030]).

Applicant argues (page 33, claim 7) the combination of references does not teach "reconstructing a portion of the erasure coded data blocks as the quantity of carriers are migrating from the first data storage system to the second data storage system."
Examiner response:
Harper in paragraph [0042] teaches reconstructing a portion of the erasure coded data blocks [e.g. the data set can be reconstructed from space-only encoded fragments (i.e., without requiring the use of the encoded fragments stored on the ground)] and Soryal in paragraph [0013 and [0049] teaches as the quantity of carriers are migrating [groups of UAVs to work together on a single task (e.g., service) simultaneously)]  from the first data storage system to the second data storage system [e.g. terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage…].

Applicant argues (page 33, claim 21) the combination of references does not Teach “wherein the reconstructing data blocks stored on the certain carrier using a reconstruction protocol is performed with carriers of the quantity of carriers in transit from the first data storage system to the second data storage system”.
Examiner response:
Harper in paragraph [0042] teaches wherein the reconstructing data blocks stored on the certain carrier [e.g. the encoding software can ensure that a sufficient number of encoded fragments are stored in space such that the data set can be reconstructed from space-only encoded fragments (i.e., without requiring the use of the encoded fragments stored on the ground] using a reconstruction protocol is performed [Harper [0032] implementing distributed data storage in space requires replacing the TCP/IP and standard cloud-based server concepts with the appropriate space-based protocols, satellite identification protocols, and failure recognition and recovery mechanisms appropriate for a space asset network...] with carriers of the quantity of carriers (Soryal [0013] groups of UAVs to work together on a single task (e.g., service) simultaneously)] in transit from the first data storage system to the second data storage system (Soryal [0049] terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage…). 
As shown above Tsybrovskyy as modified by Soryal and Harper teaches the method as claimed
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153